IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SHARON K. WATSON,1                         §
                                               §
          Petitioner-Below,                    §   No. 598, 2018
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    KEVIN M. WATSON,                           §   File No. CN17-001582
                                               §   Petition No. 17-03616
          Respondent-Below,                    §
          Appellee.                            §
                                               §
                                               §

                               Submitted: March 25, 2019
                               Decided:   March 28, 2019

                                        ORDER

         It appears to the Court that, on February 18, 2019, the Senior Court Clerk

issued a notice to the appellant to show cause why this appeal should not be

dismissed because of her failure to diligently prosecute the appeal by not paying the

Family Court filing fee and transcript costs. The appellant failed to respond to the

notice to show cause within the required ten-day period; therefore, dismissal of this

action is deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       2